Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 1 of 30 PageID #: 3562



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------X
THOMAS JENNINGS,

                         Plaintiff,

             -against-                             14 CV 6377 (SMG)

ANDREW YURKIW, et al.,

                    Defendants.
------------------------------X




         PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION
     TO DEFENDANTS’ MOTION FOR A NEW TRIAL OR REMITTITUR




                                      Attorneys for Plaintiff Thomas Jennings

                                      THE RAMEAU LAW FIRM
                                      16 Court Street, Suite 2504
                                      Brooklyn, New York 11241
                                      (718) 852-4759

                                      LUMER LAW GROUP
                                      305 Broadway, Suite 1400
                                      New York, New York 10007
                                      (212) 566-5060


Of Counsel
Michael Lumer, Esq.
Amy Rameau, Esq.
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 2 of 30 PageID #: 3563



                                               TABLE OF CONTENTS

                                                                                                                                Page

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii


PRELIMINARY STATEMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2


STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3


ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5


POINT I             DEFENDANTS’ ARGUMENT IN SUPPORT OF THE
                    COMPENSATORY DAMAGES VERDICT IS A NON-ISSUE IN
                    THE CONTEXT OF THIS MOTION PRACTICE AND IS
                    IMMATERIAL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5


POINT II            DEFENDANTS’ MOTION TO REDUCE THE AMOUNT OF
                    PUNITIVE DAMAGES AWARDED BY THE JURY AT THE
                    SECOND TRIAL SHOULD BE DENIED . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                    A.         Applicable Standard of Review
                               for Motions under Fed. R. Civ. P. 59. . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                    B.         The Punitive Damages Award Should Not Be Remitted . . . . . . . . . .                               10
                               i.    Reprehensibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    11
                               ii.   Ratio of Punitive to Compensatory Damages . . . . . . . . . . . . .                           14
                               iii.  Comparable Civil or Criminal Penalties . . . . . . . . . . . . . . . . . .                    17
                               iv.   The Amounts Awarded Are Not Excessive. . . . . . . . . . . . . . .                            18


POINT III           PLAINTIFF’S COUNSEL DID NOT ENGAGE IN DELIBERATE
                    MISCONDUCT AND DEFENDANTS ARE NOT ENTITLED TO
                    REMITTITUR OR A NEW TRIAL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20


CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 3 of 30 PageID #: 3564



                                            TABLE OF AUTHORITIES

Cases                                                                                                                            Page

BMW of North America, Inc. v. Gore,
517 U.S. 559 (1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Claudio v. Mattituck-Cutchogue Union Free Sch. Dist.,
955 F. Supp. 2d 118 (E.D.N.Y. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 24

Dancy v. McGinley,
843 F.3d 93 (2d Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Densberger v. United Techs. Corp.,
125 F.Supp.2d 585 (D. Conn. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Dixon v. Agbai,
2016 WL 3702749 (S.D.N.Y. July 8, 2016),
report and recommendation adopted,
2016 WL 5660246 (S.D.N.Y. Sept. 28, 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Duarte v. St. Barnabas Hosp.,
341 F. Supp. 3d 306 (S.D.N.Y. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Earl v. Bouchard Transp. Co., Inc.,
917 F.2d 1320 (2d Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Greenaway v. Cty. of Nassau,
327 F. Supp. 3d 552 (E.D.N.Y. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

In re Fosamax Prods. Liab. Litig.,
742 F. Supp. 2d 460 (S.D.N.Y. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Ismail v. Cohen,
899 F.2d 183 (2d Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9

Jackson v. Tellado,
2018 WL 4043150 (E.D.N.Y. Aug. 24, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 18

Jackson v. Tellado,
236 F. Supp. 3d 636 (E.D.N.Y. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12



                                                                   ii
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 4 of 30 PageID #: 3565



Jennings v. Yurkiw,
2018 WL 5630454 (E.D.N.Y. Oct. 31, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 14, 21

Johnson v. Celotex Corp.,
899 F.2d 1281 (2d Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Lee v. Edwards,
101 F.3d 805 (2d Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Levitant v. N.Y.C. Human Res. Admin.,
914 F. Supp. 2d 281 (E.D.N.Y. 2012),
aff'd, 558 Fed Appx. 26 (2d Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Martell v. Boardwalk Enters.,
748 F.2d 740 (2d Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10

Martinez v. Port Auth. of N.Y. & N.J.,
2005 WL 2143333 (S.D.N.Y. Sept. 2, 2005),
aff'd sub nom. Martinez v. The Port Auth. of New York & New Jersey,
445 F.3d 158 (2d Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Pac. Mut. Life Ins. Co. v. Haslip,
499 U.S. 1 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Payne v. Jones,
696 F.3d 189 (2d Cir. 2012),
opinion amended and superseded,
711 F.3d 85 (2d Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 16

People v. Garris,
196 A.D.2d 724, 602 N.Y.S.2d 10 (1st Dep't 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Ramirez v. New York City Off-Track Betting Corp.,
1996 WL 210001 (S.D.N.Y. Apr. 30, 1996),
aff'd in part, vacated in part, 112 F.3d 38 (2d Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Scala v. Moore McCormack Lines, Inc.,
985 F.2d 680 (2d Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Scala v. Moore McCormack Lines, Inc.,
985 F.2d 680 (2d Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10



                                                                   iii
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 5 of 30 PageID #: 3566



Smith v. Wade,
461 U.S. 30 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

State Farm v. Campbell,
538 U.S. 408 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Thomas v. Kelly,
903 F. Supp. 2d 237 (S.D.N.Y. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 11

Trademark Research Corp. v. Maxwell Online, Inc.,
995 F.2d 326 (2d Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd.,
956 F.2d 1245 (2d Cir.1992),
aff'd, 297 F.3d 66 (2d Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Wheatley v. Ford,
679 F.2d 1037 (2d Cir. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10


Statutes

18 USC § 242 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

42 USC § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Fed. R. Civ. P. 59 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 6 of 30 PageID #: 3567



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------X
THOMAS JENNINGS,

                               Plaintiff,

                -against-

ANDREW YURKIW, et al.,

                    Defendants.
------------------------------X

                               PRELIMINARY STATEMENT

         This action was commenced under 42 USC §1983 and concerns the individual

defendants’ use of excessive force against him during the course of an arrest, which occurred

while they were acting in their capacity as members of the New York City Police

Department. On June 1, 2018, the jury returned a verdict for plaintiff, awarding awarding

plaintiff $500,000 in compensatory damages, and $2,500,000 in punitive damages as allocated

among the three individual defendants, for a total award of $3,000,000. The defendants’

subsequent post-trial motion for relief under Fed.R.Civ.P. 50 and 59 was granted to the

limited extent that the Court ordered a new trial limited to the determination of damages if

plaintiff did not accept remittitur in the aggregate amount of $255,000. Plaintiff declined to

do so.

         The retrial of this matter began on April 1, 2019. Pursuant to the Court’s prior

rulings, the jury was instructed that liability had been previously determined at a prior trial of

the action, and that plaintiff was entitled to both compensatory and punitive damages against



                                                2
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 7 of 30 PageID #: 3568



all of the defendants. On April 3, the jury returned a verdict awarding plaintiff $90,000 in

compensatory damages, and punitive damages in the aggregate amount of $350,000.

Defendants now move again for a new trial on damages or remittitur. For the reasons set

forth below, the motion should be denied and the jury’s verdict affirmed in all respects.




                                    STATEMENT OF FACTS

        The trial of this matter began on Monday, April 1, 2019, with jury selection and

openings. The first witness was called promptly thereafter. (See Trial Transcript [hereinafter

“TT”], submitted as defendants’ Exhibit A, at 49:11). Evidence was taken until the parties

rested during the early afternoon of April 3, 2019, meaning that the parties’ presentation of

their cases took less than two days, exclusive of closing arguments. (Def. Exh. C, TT at

403:22).

        Plaintiff testified to the events that occurred leading up to and including the

defendants’ use of force against him in the second floor hallway of an apartment building

located at 1560 Fulton Street, the injuries that he suffered as a result of the assault, and the

treatment that he received. Plaintiff called to the stand defendants Yurkiw and LaGrandier,

as well as Richard Francisco, MD, who was the attending physician at Woodhull Medical

Center’s emergency room at the time plaintiff was brought in for treatment following the

assault. Plaintiff also presented testimony from Frank Flores, MD, a doctor certified in



        1
           Rather than duplicate the submission of the trial transcript, all citations to the record herein
will utilize the defendants’ corresponding exhibits.

                                                    3
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 8 of 30 PageID #: 3569



emergency room medicine who treated plaintiff while he was jailed at Rikers Island in the

days following the arrest and assault.

       The defendants called no witnesses in their case-in-chief, electing instead to elicit

testimony from Yurkiw and LaGrandier during plaintiff’s case-in-chief, and to cross-examine

plaintiff and the two medical witnesses. The defendants also chose not to call defendant

Solomito.

       The jury returned a verdict in the afternoon of April 3, awarding plaintiff $90,000 in

compensatory damages, and $350,000 in punitive damages. The latter were allocated as

follows: $250,000 as to Yurkiw, $75,000 as to LaGrandier, and $30,000 as to Solomito. (Def.

Exh. C, TT at 490:2-492:12). Judgment was entered on April 11, 2019, and docketed as

Document 190.

       The defendants’ instant motion seeking to set aside the verdict is grounded on a wide

assortment of factual and legal allegations that misstate and distort the record before the

Court. Rather than outline the entire history of pretrial and trial proceedings, or catalogue

each witness’s testimony and the information in the documentation entered into evidence,

the plaintiff will address each of the relevant factual issues in the context of each of the legal

arguments that follow.




                                                 4
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 9 of 30 PageID #: 3570



                                         ARGUMENT

                                            POINT I

               DEFENDANTS’ ARGUMENT IN SUPPORT OF THE
               COMPENSATORY DAMAGES VERDICT IS A NON-
               ISSUE IN THE CONTEXT OF THIS MOTION
               PRACTICE AND IS IMMATERIAL

       The defendants expend significant effort arguing about the scope of evidence

presented in the two trials, arguing strenuously that the more recent testimony was less

compelling than at the first trial. (Defs. Brief at 6-13). Certain facts are beyond dispute,

including that: in both cases, there was uncontradicted evidence that plaintiff suffered a bi-

lateral comminuted fracture with displacement. The first jury awarded $500,000 in

compensatory damages, which the Court remitted to $115,000. The instant jury awarded

$90,000, which is apparently acceptable to the defendants, as they are not seeking a new trial

as to the compensatory award.

       The defendants offer various arguments as to how the medical evidence could or

should be interpreted, the weight and meaning that should be afforded to each item of

testimony, and how the evidence at the second trial compares to the first. While such

arguments might conceivably be relevant if presented as in support of defendants’ opposition

to a motion by plaintiff to set aside the jury’s award (i.e., to explain why the jury’s award

should not be vacated), it is wholly irrelevant here, where plaintiff has not made any such

motion.

       This is not to say that plaintiff agrees with, or concedes, any of the defendants’

evidentiary arguments set out in their brief under Point I. Plaintiff does take issue with

                                                5
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 10 of 30 PageID #: 3571



 certain characterizations of the evidence that was before the jury, and the inferences that

 defendants seek to draw. But as neither party is seeking relief in this motion from that part of

 the verdict, the proffered argument is pointless and no response is necessary.

                                           POINT II

               DEFENDANTS’ MOTION TO REDUCE THE
               AMOUNT OF PUNITIVE DAMAGES AWARDED BY
               THE JURY AT THE SECOND TRIAL SHOULD BE
               DENIED

        The defendants offer several interlocking grounds for reducing the $350,000 award of

 punitive damages, none of which are availing. These include the spurious claims that the

 punitive damages need to be calculated in lockstep with the compensatory damages, that the

 damages as awarded are facially excessive, and that plaintiff’s counsel “unjustly inflamed the

 passions of the jury” by engaging in “underhanded tactics.” (Defs. Brief at 13-14). However,

 it is clear that there is no mechanistic relationship between compensatory and punitive

 damages, and that the jury was given a very clear and uncluttered view of defendants’

 conduct, and the resultant punitive damages are well within a reasonable range. As for

 defendants’ very vocal attack on plaintiff’s counsel lines of examination, defendants offer no

 basis for their ipse dixit conclusion that the jury was bamboozled into awarding a materially

 higher award than it would have otherwise. This last argument – which reflects a level of

 bitter personal animosity on the part of defense counsel that is both obvious and

 disappointing – is logically infirm and fails to acknowledge that the defendants deliberately

 chose not to move for a mistrial on these same grounds previously, and cannot now be heard

 to demand a new trial simply because they are unhappy with the verdict.

                                                6
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 11 of 30 PageID #: 3572



 A.     Applicable Standard of Review
        for Motions under Fed. R. Civ. P. 59

        As a preliminary matter, the issue of defendants’ liability was determined at the first

 trial and affirmed by this Court in its October 31, 2018, decision. In that ruling, the Court

 found sufficient evidence both for upholding the first jury’s finding of liability for both

 plaintiff’s injuries and for punitive damages. The jury in the instant trial was instructed that

 its only function was to evaluate and award these categories of damages. (Defs. Exh. A, TT

 30:8-31:1; Defs. Exh. C, TT 470:13-471:11), and thus the fact that jury awarded damages is

 beyond review for the purpose of this motion. Rather, all that defendants can challenge is the

 amounts awarded, and in this regard, the defendants have chosen to limit their challenge to

 the amount of punitive damages.

        To be clear, defendants make clear they are limiting their motion to one under

 Fed.R.Civ.P. 59(e) for an order of remittitur. (Defs. Brief at 4-5). With respect to a motion to

 amend or alter the judgment, “the primary grounds for granting a Rule 59(e) motion to alter

 or amend are ‘an intervening change of controlling law, the availability of new evidence, or

 the need to correct a clear error or prevent manifest injustice.’ ” Greenaway v. Cty. of Nassau,

 327 F. Supp. 3d 552, 563 (E.D.N.Y. 2018) (quoting Densberger v. United Techs. Corp., 125

 F.Supp.2d 585, 597 (D. Conn. 2000) (quoting Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd.,

 956 F.2d 1245, 1255 (2d Cir.1992), aff'd, 297 F.3d 66 (2d Cir. 2002)).

        In the context of a motion for remittitur, there are two possible grounds for relief. As

 this Court has previously noted, “[t]he first is where the court can identify an error that

 caused the jury to include in the verdict a quantifiable amount that should be stricken. The

                                                  7
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 12 of 30 PageID #: 3573



 second is where the award is intrinsically excessive in the sense of being greater than the

 amount a reasonable jury could have awarded, although the surplus cannot be ascribed to a

 particular, quantifiable error. Jennings v. Yurkiw, 2018 WL 5630454, at *13 (E.D.N.Y. Oct. 31,

 2018) (internal quotations and citations omitted). Here, there is no basis to suggest that the

 jury included an impermissible item of damages in its calculation. Rather, defendants are

 contending that the amount of damages awarded was so excessive as to work a fundamental

 injustice.

         In evaluating defendants’ argument that the jury’s verdict is a “manifest injustice,” it is

 important to bear in mind that the “calculation of damages is the province of the jury” and

 thus the fundamental question before this Court is whether the award in this trial, based on

 the evidence before this jury, is so high as to shock the judicial conscience and constitute a

 denial of justice. Ismail v. Cohen, 899 F.2d 183, 186 (2d Cir. 1990); Consorti v. Armstrong World

 Indus., Inc., 72 F.3d 1003, 1011 (2d Cir. 1995); see also, Jennings v. Yurkiw, 2018 WL 5630454, at

 *13 (E.D.N.Y. Oct. 31, 2018); Greenaway, 327 F. Supp. 3d at 568–69. (E.D.N.Y. 2018)

         The Court must give substantial deference to the jury's evaluation of the evidence to

 support its damages award, the weight to be given to that evidence, and the inferences to be

 drawn from the evidence. Dancy v. McGinley, 843 F.3d 93, 99–100 (2d Cir. 2016) (“In

 determining whether the jury awarded excessive damages, however, we view the evidence

 and draw all factual inferences in favor of [the non-movant], and we accord substantial

 deference to the jury's determination of factual issues.” (quoting Scala v. Moore McCormack

 Lines, Inc., 985 F.2d 680, 683 (2d Cir. 1993) (first quoting Wheatley v. Ford, 679 F.2d 1037,



                                                  8
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 13 of 30 PageID #: 3574



 1039 (2d Cir. 1982), and then quoting Martell v. Boardwalk Enters., Inc., 748 F.2d 740, 750 (2d

 Cir. 1984))); see also, Ramirez v. New York City Off-Track Betting Corp., 1996 WL 210001, at *5

 (S.D.N.Y. Apr. 30, 1996), aff'd in part, vacated in part, 112 F.3d 38 (2d Cir. 1997).

        The substantial deference to the jury's damages determination extends to any

 contemplated remittitur: “the judge may reduce the award ‘only to the maximum amount that

 does not shock the conscience’ to ensure that the jury's decision will be disturbed as little as

 possible.” Id., at *5 (quoting Trademark Research Corp. v. Maxwell Online, Inc., 995 F.2d 326, 337

 (2d Cir. 1993); see also, Earl v. Bouchard Transp. Co., Inc., 917 F.2d 1320, 1327 (2d Cir. 1990)).

 In assessing whether an award of damages is excessive, “reference to other awards in similar

 cases is proper.” Ismail, 899 F .2d at 186. The comparison to other awards, however, is not

 confined to awards arising out of § 1983 cases. Id. The comparison is properly made with

 regard to damages attributable to a type of injury without regard to the cause of the injury.

 Furthermore, comparison to prior cases must account for inflation. See Martinez v. Port Auth.

 of N.Y. & N.J., 2005 WL 2143333, at *20, n.9 (S.D.N.Y. Sept. 2, 2005), aff'd sub nom. Martinez

 v. The Port Auth. of New York & New Jersey, 445 F.3d 158 (2d Cir. 2006).

        Accordingly, the jury’s verdict following this second trial, based only on the evidence

 presented and instructions given at the second trial, may only be disturbed or altered to the

 extent that leaving the verdict intact would work a “manifest injustice.” For the reasons set

 forth below, there is no basis to find that the amounts awarded are so high as to warrant the

 relief sought by defendants, or otherwise justify a third trial of this matter.




                                                  9
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 14 of 30 PageID #: 3575



 B.      The Punitive Damages Award Should Not Be Remitted

         This is an action concerning a deliberate violation of the constitution by three police

 officers. While it is true that they violently assaulted plaintiff, it is equally plain that in so

 doing they also violated the faith placed in them by the citizenry that entrusted them with

 their badges and the authority of the New York City Police Department. Thus, when they

 violently assaulted plaintiff, they did violence to the constitution, the reputation of the

 NYPD, and the overarching relationship between the people of this City and the officers it

 relies upon to serve and protect. This breach of trust cannot be overstated.

         “A jury may appropriately award punitive damages where the ‘character of the

 tortfeasor's conduct ... is of the sort that calls for deterrence and punishment over and above

 that provided by compensatory awards.’ ” Dixon v. Agbai, 2016 WL 3702749, at *7 (S.D.N.Y.

 July 8, 2016), report and recommendation adopted, 2016 WL 5660246 (S.D.N.Y. Sept. 28,

 2016) (quoting Smith v. Wade, 461 U.S. 30, 54 (1983) (ellipses in original)). In determining

 whether a punitive damages award is excessive, federal trial courts must interpret the facts in

 the light most favorable to the nonmoving party. Thomas v. Kelly, 903 F. Supp. 2d 237, 265–66

 (S.D.N.Y. 2012) (Citing Scala v. Moore McCormack Lines, Inc., 985 F.2d 680, 683 (2d Cir.

 1993)); see also Wheatley v. Ford, 679 F.2d 1037, 1039 (2d Cir.1982) (“We accord substantial

 deference to the jury's determination of factual issues.”) (quoting Martell v. Boardwalk Enters.,

 748 F.2d 740, 750 (2d Cir. 1984)). Such an evaluation should consider the three “guideposts”

 set out by the Supreme Court in BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996),

 which are the (1) degree of reprehensibility of the defendant's conduct, (2) relationship of the



                                                   10
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 15 of 30 PageID #: 3576



 punitive damages to the compensatory damages, and (3) criminal and civil penalties imposed

 by the state's law for the misconduct in question.

        i.      Reprehensibility

        In Thomas v. Kelly, the court noted the first guidepost – reprehensibility – was the most

 helpful and important factor in light of the facts and nature of the action. Thomas, 903 F.

 Supp. 2d at 265–66. Indeed, the Second Circuit has made clear that ordinarily this is so:

                The Gore decision described the degree of reprehensibility of
                the defendant's misconduct as ‘[p]erhaps the most important
                indicium of the reasonableness of a punitive damages award.’
                This guidepost is particularly important and useful because
                punitive damages are intended to punish, and the severity of
                punishment, as in the case of criminal punishments, should vary
                with the degree of reprehensibility of the conduct being
                punished. Gore emphasized ‘the accepted view that some
                wrongs are more blameworthy than others.’

 Payne v. Jones, 696 F.3d 189, 200-01 (2d Cir. 2012), opinion amended and superseded, 711

 F.3d 85 (2d Cir. 2013) (internal citations omitted).

        Here, the defendants punched and brutalized an unsuspecting man without cause or

 justification, and did so knowingly protected from consequences or judgment by the very

 badge they dishonored. At this retrial, while the defendants did not take the stand to deny

 their conduct, they offered no excuse for their violence, no explanation, and certainly no

 apologies. In fact, only Yurkiw took the stand, and that was because he was called by the

 plaintiff. This is precisely the sort of conduct that was recently evaluated in another Eastern

 District matter.

        The defendants argue that case law would not support such a verdict, but fail to



                                                11
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 16 of 30 PageID #: 3577



 acknowledge a very recent Eastern District case where comparable awards were upheld by

 the district court precisely because of the egregiousness of the conduct. . In Jackson v. Tellado,

 an off-duty officer was violently assaulted by numerous officers, who choked, beat, and

 tasered him, causing him to suffer bruises and contusions all over his body, as well as a

 fractured hand that had not fully healed, as well as anxiety, paranoia, and depression resulting

 from the physical assault. 2018 WL 4043150, at *5 (E.D.N.Y. Aug. 24, 2018). The jury

 awarded a total of $2,675,000 in punitive damages against the 12 defendants, with individual

 awards of $400,000, $350,000, $300,000 (twice), $275,000 (twice, $250,000, $150,000 (twice),

 $125,000, and $50,000 (twice). Jackson v. Tellado, 236 F. Supp. 3d 636, 642 (E.D.N.Y. 2017).

 While the compensatory damages were remitted, the court upheld the punitive award in its

 entirety. Jackson v. Tellado, 2018 WL 4043150, at *9–10 (“In this case, there is a strong need

 for punishment and deterrence. Defendants' violent and malicious assault on Plaintiff is

 wholly improper behavior for law enforcement officers and warrants a strong message of

 deterrence and censure. The total punitive damages award given by the jury in this case,

 because it is a composite of twelve individual awards of amounts between $50,000 and

 $400,000, is not so high as to ‘shock the judicial conscience’ or differ markedly from

 penalties imposed in comparable cases.”).

        It is certainly true that the injuries suffered by the plaintiff in Jackson were more

 extensive than that here, as reflected by the larger award of compensatory damages, but the

 conduct is not dissimilar. The defendants in both cases were on-duty police officers who

 engaged in, or failed to intervene, wholly unjustifiable violence towards a prone individual.



                                                 12
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 17 of 30 PageID #: 3578



 That plaintiff did not suffer further injuries can only be understood as a matter of luck, and is

 provides no cover for the defendants’ cowardly betrayal of their oath as officers.

        Put differently, it is the conduct that is at issue in terms of punitive damages. In both

 this case and Jackson, police officers engaged in a group assault without justification, and then

 lied about it. It would be horrific behavior if the defendants were civilians engaged in gang

 activity; it is profoundly worse when perpetrated in the name of the NYPD and law

 enforcement. The fact that the blows that were struck did not do as much damage as they

 could have (such fracturing more facial bones or tearing the skin so as to require stitches and

 leaving permanent scars), reflects luck, not mitigation. An award of $250,000 against Yurkiw

 for his role in initiating the attack, rendered by a jury whose focus had been brought to bear

 on this very specific question of valuation, is not so high as to “shock the judicial

 conscience.”

        That Yurkiw was assessed a significantly larger amount than his co-defendants is

 easily understood as a reflection of his dominant role in the assault. The distinction between

 LaGrandier and Solomito lies in the testimony given by plaintiff. Mr. Jennings testified at

 length to the role LaGrandier played in his arrest, and he explained to the jury how it was

 LaGrandier that positioned herself in front of him so that she could grab and hold him just

 as Yurkiw’s fist smashed into Mr. Jenning’s face from the side. In view of the extensive

 testimony about how LaGrandier pulled Levi Jennings from Mr. Jennings’ hands moments

 before this assault, the jury could readily conclude that LaGrandier knew this assault was

 about to happen. Moreover, the evidence before the jury was that she was immediately in



                                                13
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 18 of 30 PageID #: 3579



 front of plaintiff when the first blows landed, and she immediately began striking Mr.

 Jennings himself. With this understanding, $75,000 is comfortably inside a reasonable range.

        As for Solomito, unlike Yurkiw and LaGrandier, the plaintiff was unable to say

 precisely what it was that this defendant did, other than participate in the beating once he

 was on his way to the ground. There was less evidence concerning Solomito at this trial than

 the first, and thus it is not surprising that the amount awarded against him was less than his

 co-defendants. However, it is important to note that the jury, faced with a stripped-down

 version of the defendants’ conduct, limited information as to Solomito’s role, and no

 awareness of his prior lies and false denials, still found that $30,000 was a fair amount to

 deter and punish.

        ii.    Ratio of Punitive to Compensatory Damages

        Defendants’ invocation of the remittitur order as a guidepost that fixed the

 permissible ratio between the compensatory and punitive damages is misplaced. While the

 relationship between the two is generally relevant, there are no fixed guideposts, and the

 Court’s evaluation of the reasonableness of this verdict can only be undertaken based on the

 record from this trial. Jennings v. Yurkiw, 2018 WL 5630454, at *17 (E.D.N.Y. Oct. 31, 2018)

 (“Generally, Gore marks a ten-to-one ratio as the due process ceiling of punitive to

 compensatory damages, while rejecting a categorical or formulaic approach.”). The ratio in

 the instant verdict falls well within an acceptable range and provides no basis for adjustment.

 Certainly, nothing about the proportionality compels a finding that the punitive damages as

 awarded are impermissibly excessive or otherwise require judicial intervention in the jury’s



                                                14
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 19 of 30 PageID #: 3580



 careful reasoning.

        In terms of strict proportionality, “[w]ith respect to the ratio of punitive damages to

 compensatory damages, the Supreme Court has been reluctant to identify concrete

 constitutional limits on the ratio between harm, or potential harm, to the plaintiff and the

 punitive damages award.” Duarte v. St. Barnabas Hosp., 341 F. Supp. 3d 306, 329 (S.D.N.Y.

 2018) (quoting State Farm v. Campbell, 538 U.S. 408, 424 (2003)(citations and internal

 quotations omitted)). The absence of any fixed ratios concerns all inquiries into verdicts,

 regardless of whether they follow a first trial or a retrial. The salient point being that the

 propriety of the relationship between compensatory and punitive damages is fact dependent

 and can only be evaluated on a trial by trial basis.

        Having said that, “the [Supreme Court] has noted that ‘[o]ur jurisprudence and the

 principles it has now established demonstrate ... that, in practice, few awards exceeding a

 single-digit ratio between punitive and compensatory damages, to a significant degree, will

 satisfy due process.’ ” Id. at 425 (quoting State Farm, 538 U.S. at 424-425). The Court has

 further observed that a 4:1 ratio “might be close to the line of constitutional impropriety.”

 State Farm, 538 U.S. at 425 (citing Pac. Mut. Life Ins. Co. v. Haslip, 499 U.S. 1, 23–24 (1991)).

        That this analysis is fact-specific is beyond dispute. For instance, Second Circuit has

 previously permitted a 75,000:1 to stand where only nominal damages were awarded. Lee v.

 Edwards, 101 F.3d 805, 811 (2d Cir. 1996). In explaining its decision, the Second Circuit

 explained, “the use of a multiplier to assess punitive damages is not the best tool [for

 deciding whether to let a punitive damage award to stand].” Id. The Circuit has more



                                                 15
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 20 of 30 PageID #: 3581



 recently explained that in certain circumstances, 10-1 ratio is perfectly acceptable, while in

 others a 1:1 is borderline excessive. Payne v. Jones, F.3d 85, 103 (2d Cir. 2013).

        In this case, individual ratios range from 2.5:1 (Yurkiw) to 0.8:1 (LaGrandier) to 0.3:1

 (Solomito). In the aggregate, the ratio is 3.7:1. Viewed in the context of the facts presented at

 the retrial, these ratios provide no basis for the relief defendants seek.

        Defendants argue that, given that the jury awarded compensatory damages in an

 amount below the amount set by the Court following the first trial, the “[p]unitive damages

 therefore must commensurately be remitted to 22% less than the remittitur, or $93,600

 against Officer Yurkiw and $7,800 each against Officers LaGrandier and Solomito.” (Defs.

 Brief at 1-2). In plain terms, defendants argument appears to be the ratio between the

 remitted compensatory and punitive awards in the Court’s October 31 order is a fixed

 formula that dictates the numerical relationship between the two. Hence, defendants

 conclude, since the second jury awarded less compensatory damages than the remitted

 amount, the punitive damages must be adjusted downward in lockstep to maintain the same

 ratio as in the October 31 order.

        Defendants’ argument lacks merit. Broadly speaking, there is no preset numerical

 relationship between compensatory and punitive damages. The question of whether leaving

 any of the three punitive damage awards intact would work a manifest injustice cannot be

 determined by simply comparing the second verdict to the order of remittitur, although that

 appears to be defendants’ argument. The defendants’ claim in this regard can be distilled

 down to the idea that order of remittitur established a fixed relationship between the



                                                 16
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 21 of 30 PageID #: 3582



 damages. Hence, it follows that any verdict that exceeded (i) any individually remitted

 amount, or $255,000 as a whole, or (ii) a ratio of approximately 1:1.2 between compensatory

 and punitive damages would, by definition, shock the judicial conscience. Under defendants’

 theory, the only legally acceptable outcome is one that confirms the remittitur, and so the

 case must be tried and again and again until a sufficiently low verdict is returned. This is

 incorrect.

        The second trial presented a far more focused view on, in relevant part, the

 misconduct that compelled an award of punitive damages. The amounts awarded were

 significantly lower than at the first trial, and are plainly not disproportional to either the

 injuries defendants inflicted or the malevolence of their actions and their betrayal of their

 badges. Neither of defendants’ arguments provide cover for any of the reductions they seek.2

        iii.    Comparable Civil or Criminal Penalties

        The third prong also supports the award at or close to the jury’s verdict, as the

 defendants’ conduct was plainly criminal. The repeated punching and striking of plaintiff,

 resulting in multiple injuries and a bi-lateral nasal fracture with a deviated septum and

 displacement could readily constitute a violation of 18 USC § 242, which would expose each

 defendant to a term of imprisonment of up to ten years. This Court has previously found

 that the defendants’ conduct to be nothing more than a mere misdemeanor, implying,

 however inadvertently, that the defendants might have thought it a mere frolic, and not



        2
           The defendants’ third argument is that plaintiff’s counsel brought about an unduly large
 verdict by repeatedly inflaming the jury’s passions. The absurdity of this argument is addressed
 separately in Point III infra.

                                                  17
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 22 of 30 PageID #: 3583



 considered for a moment that sucker punching somebody in the face, twice, and then beating

 him while he lay on the ground was a potentially serious offense. Plaintiff respectfully

 disagrees.

        In Jackson, where the conduct was not dissimilar to that at issue here, the court

 concluded that the defendants “could have been charged with second degree assault based

 on their conduct on August 21, 2010.” Jackson, 2018 WL 4043150, at *8 (citing People v.

 Garris, 196 A.D.2d 724, 724, 602 N.Y.S.2d 10 (1st Dep't 1993) (conviction upheld where

 evidence against defendant “included the testimony of the victim that defendant repeatedly

 struck her ... in the head”). As the Jackson court noted, the defendants’ police training gave

 them additional notice as to the gravity of official misconduct and abuse of their authority as

 law enforcement officers. This is equally true here. Put most simply, one need be a police

 officer or trained in the law to know that violently assaulting someone is a criminal act, and

 one need not have an advanced law degree to understand the seriousness of such conduct

 when one is a member of law enforcement and acting in the scope of their employment. Id.

        iv.     The Amounts Awarded Are Not Excessive

        The evidence adduced in the second trial, with respect to the defendants’ violent

 assault on plaintiff, was far more limited than in the first trial. Unlike the first trial, the

 defendants at the retrial did not attempt to rebut plaintiff’s testimony concerning the

 defendants’ assault. As a result, the defendants’ truthfulness was not an issue, nor was the

 jury confronted with a trio of lying defendants. The critical point here being that the jury’s

 focus was limited to assessing damages based on an apparent agreement between the parties



                                                   18
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 23 of 30 PageID #: 3584



 that the assault occurred as alleged. This posture removed the defendants’ repeated

 fabrications and outright lies from the jury’s calculus of damages. This left a fairly

 straightforward valuation of the excessive force (i.e., the assault, rather than the assault and

 coverup and perjury at trial). Having removed the defendants’ undeniable mendacity that was

 on full display at the first trial from the jury’s consideration, the end result is unadulterated

 verdict reflecting the jury’s clear-eyed assessment of the misconduct.

        Here, the jury listened to uncontested testimony to the effect that Andrew Yurkiw,

 without any provocation of any sort, punched Thomas Jennings twice in the face. Moreover,

 Yurkiw was standing off to plaintiff’s right side, while plaintiff was being engaged by Amber

 LaGrandier, and thus plaintiff never saw either punch coming, and absorbed both blows to

 the center and center-right part of his face around his nose and right eye. The evidence

 before the jury was undisputed, and Yurkiw made no effort to justify his actions, nor did he

 apologize or show any hint on contrition. Neither Solomito nor LaGrandier took the stand,

 even though LaGrandier’s involvement with plaintiff was testified to at length by Mr.

 Jennings. The jury was then charged, in relevant part:

                And as I told you at the beginning of the jury selection, it has
                already been determined that each of the defendant
                officers used excessive force when they arrested Mr.
                Jennings. It has also already been determined that Mr. Jennings
                is entitled to be compensated, or to recover what the law calls
                compensatory damages for that excessive force. Finally, it has
                already been determined that the use of force by the
                defendants was so extreme that what the law calls punitive
                damages should be awarded as well.

                Thus, you will not be deciding whether the defendants used
                excessive force when they placed plaintiff under arrest, because

                                                 19
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 24 of 30 PageID #: 3585



                it has already been decided that they did. You will not be
                deciding whether the plaintiff should recover compensatory and
                punitive damages, because it has already been decided that he
                should. You will be deciding what amount of compensatory
                damages and what amount of punitive damages should be
                awarded.

 (Defs. Exh. C at 470:20-471:11) (Emphasis added).

        In this context, an award of $250,000 against Yurkiw where the jury was told that, as a

 matter of law, Yurkiw’s assault on plaintiff “was so extreme” that punitive damages were

 necessary, is entirely reasonable. The conduct here, a vicious and entirely unjustified attack by

 a police officer on an unsuspecting, smaller individual, that triggered a further assault by

 Yurkiw’s two colleagues, was unconscionable. That Yurkiw made no effort to explain his

 conduct–which he obviously could not do, without having to confront the prior denials he

 and the other defendants had offered at the first trial–depicted a violent officer whose

 conduct was the epitome of police brutality.



                                           POINT III

                PLAINTIFF’S COUNSEL DID NOT ENGAGE IN
                DELIBERATE MISCONDUCT AND DEFENDANTS
                ARE NOT ENTITLED TO REMITTITUR OR A NEW
                TRIAL

        Just as after the first trial, defendants insist that the verdict can only be understood as

 a by-product of plaintiff’s counsel’s putative misconduct. There is no merit to this argument,

 and the defendants’ attempt to ignore not one, but two damning verdicts is not worthy of

 extended discussion.



                                                 20
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 25 of 30 PageID #: 3586



        As this Court ruled following the first trial, “[t]o successfully move for a new trial on

 this basis, Defendants must show that Plaintiff’s counsel engaged in misconduct that

 ‘cause[d] prejudice to the opposing party and unfairly influence[d the] jury’s verdict.’ ”

 Jennings v. Yurkiw, 2018 WL 5630454, at *7 (E.D.N.Y. Oct. 31, 2018) (quoting Claudio v.

 Mattituck-Cutchogue Union Free Sch. Dist., 955 F. Supp. 2d 118, 144 (E.D.N.Y. 2013) (quoting

 In re Fosamax Prods. Liab. Litig., 742 F. Supp. 2d 460, 477 (S.D.N.Y. 2010))). Furthermore,

 “[a] court deciding a new trial motion based upon opposing counsel’s conduct should

 consider ‘the totality of the circumstances, including the nature of the comments, their

 frequency, their possible relevancy to the real issues before the jury, and the manner in which

 the parties and the court treated the comments.’ ” Id. (citing Claudio, 955 F. Supp. 2d at 144

 (quoting Levitant v. N.Y.C. Human Res. Admin., 914 F. Supp. 2d 281, 311 (E.D.N.Y. 2012),

 aff'd, 558 Fed Appx. 26 (2d Cir. 2014))). Finally, in “[g]reat discretion is to be given the judge

 who was present throughout the trial and is best able to determine the effect of the conduct

 of counsel on the jury.” Id. (quoting Johnson v. Celotex Corp., 899 F.2d 1281, 1289 (2d Cir.

 1990) (citation omitted)).

        None of defendants’ complaints here warrant much discussion. It is important to note

 that defendants do not offer this argument to request a new trial, but rather to convince the

 Court that this is a valid basis to remit the damages further. In this regard, it is defendants

 burden to offer meaningful evidence as to how counsel’s behavior resulted in an improperly

 amplified award. They make no real effort to do so, other than to repeatedly state that her

 comments were prejudicial and therefore must somehow, some way, have inflated the jury’s



                                                 21
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 26 of 30 PageID #: 3587



 figures. There is simply no basis in the record for this finding.

        It is also worth pointing out that defendants have already waived their most serious

 claim in this regard to the extent that defendants might otherwise wish for a new trial. More

 precisely, defendants have complained, “[t]he most egregious example of counsel’s

 misconduct fell within the ambit of the Court’s exclusion of these questions. After Dr.

 Flores’ testimony and with the jury present in the courtroom, counsel stood up and blurted

 out “given the testimony we’ve heard, Your Honor, I ask that you take judicial notice of the

 gang assault statute…” (Defs. Brief at 19). The defendants do concede that the Court

 reporter only heard part of the statement (and given the rushed delivery and timing of the

 statement, it is not known what portion, if any, was heard by the jury), or that the Court

 admonished counsel immediately thereafter, and again the next day, when the Court gave an

 instruction to the jury, as defendants requested, and to which defendants did not object.

 (Defs. Exh. C at 396:13-18, 401:9-19).

        Most importantly, however, as defendants somehow neglect to mention in their

 motion, is the defendants’ letter to the Court on the same day as this supposedly trial-altering

 event took place. In that letter, filed in the evening of April 2, 2019, defendants expressly

 stated as follows:

                While defendants believe a mistrial is warranted, we decline to
                seek one at this time if only to prevent the defendants from
                having to sit through this proceeding another time where, based
                on the track record of this case, there is a high probability that
                some other issue along these lines would need to be dealt with
                by the Court.

 (See Brian Francolla letter dated April 2, 2019, docketed as Document 180). In retrospect,

                                                 22
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 27 of 30 PageID #: 3588



 that letter, coupled with this motion, is nothing more than a bit of gamesmanship by which

 defense counsel, solemnly invoking their most sincere concern for having to force their

 clients to sit through yet another trial, opted to let the case go to the jury. Confronted with a

 larger verdict than counsel would like, counsel now, with nary a word about their prior

 position, asks that the Court order a new trial without regard for its impact on their clients.

 This is not to harp on the inference that counsel’s concern for their individual clients is a

 somewhat saccharine act replete with crocodile tears, but to point out that at the time the

 comments were made, defendants expressly stated that they did not want a new trial.

        Perhaps the biggest flaw in defendants’ argument, however, is the absence of any

 evidence of prejudice. Each of the examples cited by defendants (including lines of

 questioning about criminal corollaries, attacks on the credibility of the defendants, and

 questions about attempts by the defendants to frame the plaintiff (Defs. Brief at 18-21)),

 drew objections that were sustained by the Court. Thus, the picture defendants have painted

 of plaintiff’s counsel in this regard, is of an attorney repeatedly being cut off by the Court for

 improper comments or questions, capped off by a curative instruction from the Court at

 defendants’ request.

        As another court recently observed, such conduct by counsel was likely more

 prejudicial to plaintiff than to the defendants. That court’s ruling on a very similar motion is

 highly instructive:

                With respect to the Rule 59 motion, although plaintiff's counsel
                engaged in courtroom antics and theatrics that were
                unprofessional and inappropriate, the Court has no reason to
                believe that counsel's conduct improperly prompted the jury to

                                                 23
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 28 of 30 PageID #: 3589



                return a verdict in plaintiff's favor. There are several reasons for
                this conclusion. First, at times counsel's conduct was so clearly
                inappropriate and unprofessional that, if a rational juror were to
                have improperly considered such conduct in reaching a verdict,
                he or she would have been less likely to return a verdict for the
                plaintiff, not more likely. Second, counsel's antics primarily
                related to trivial and/or collateral issues in the case that could
                not possibly have influenced the jury's verdict. Third, when the
                Court warned counsel about certain behavior, counsel generally
                avoided repeating the same conduct. Fourth, the Court,
                sometimes sua sponte, gave extremely strong and specific
                instructions to the jury during the course of the trial to alleviate
                any potential prejudice to defendant from plaintiff's counsel's
                conduct; defendant never requested any additional relief during
                the trial (such as additional instructions, a mistrial, or other
                sanction). Finally, the fact that the jury found no liability on the
                gender discrimination claim illustrates that the jury was not
                blindly influenced by counsel's conduct when returning a verdict
                favorable to plaintiff. In sum, having presided over the entire
                trial (and having observed the evidence, the jury, and the
                conduct of plaintiff's counsel), the Court concludes that
                plaintiff's counsel's conduct did not unfairly influence the jury's
                verdict in any way. In fact, the Court believes that plaintiff did
                not prevail because of counsel's inappropriate conduct, but
                rather, prevailed despite such conduct. Accordingly, the Rule 59
                motion is denied.

 Claudio, 955 F. Supp. 2d at 124–25.

        Based on defendants’ articulation of counsel’s transgressions, the above analysis

 would be equally applicable in this case. Defendants cannot point to a single statement where

 counsel revealed damning information that was meant to be kept from the jury, or put the

 jury on notice of a fact or an event that the jury should not have known, or otherwise

 materially disadvantaged the defendants. Rather, counsel, as defendants argue, persisted in

 lines of questioning only to have its hand slapped by the Court. This is conduct that is

 harmful to the plaintiff.

                                                24
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 29 of 30 PageID #: 3590



        Parenthetically, this is not to suggest that plaintiff’s counsel did a poor job, or did not

 obtain a substantially favorable outcome through skill and hard work. The point here is

 simply that, to the extent that plaintiff’s counsel’s conduct as delineated by defendants was

 objectionable or improper, those particular acts or events were addressed decisively by the

 Court, and did not work a benefit to the plaintiff. While it is obvious that defense counsel

 harbors a fairly deep well of resentment towards plaintiff’s counsel, none of the conduct of

 which defendants complain provide a basis for a new trial or remittitur.



                            [Remainder of Page Intentionally Blank]




                                                 25
Case 1:14-cv-06377-SMG Document 198 Filed 06/17/19 Page 30 of 30 PageID #: 3591



                                       CONCLUSION

         For the foregoing reasons, defendants’ motion for remittitur should be denied in its

 entirety.


 Dated: New York, New York
        June 17, 2019


                                             Respectfully submitted,

                                             THE RAMEAU LAW FIRM
                                             16 Court Street, Suite 2504
                                             Brooklyn, New York 11241
                                             (718) 852-4759

                                             /s/ Amy Rameau
                                             _____________________
                                             Amy Rameau, Esq.



                                             LUMER LAW GROUP
                                             Attorneys for the Plaintiff
                                             225 Broadway, Suite 2700
                                             New York, New York 10007
                                             (212) 566-5060

                                             /s/ Michael Lumer
                                             _____________________
                                             Michael Lumer, Esq.



 To:     All counsel of record (By ECF)




                                               26
